DETAILED ACTION
Remarks
This office action is in response to the amendments filled on 11/23/2020. 
Claims 1, 2, 4, 6-11, 14, 19, 21 and 23-25 are amended
Claims 12, 13 and 26-65 are cancelled
Claims 68 and 69 are new
Claims 1-11, 14-25 and 66-69 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “first connector” and “second connector” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Submitted specification describe first connector is on robot side and second connector is on tool side (see at least [0011] and [0012] of PGPUB). Submitted drawings were not labeled/marked to show the first and second connector. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 2-8, 66 and 68 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1,
Regarding claim 68 (and similarly claim 69), which recites “wherein the tool side of the tool plate comprises: nonvolatile memory storing data comprising at least one of identification information or configuration information;”, is not clear. It is not clear which identification/configuration information it refers to. Is it storing identification/configuration information of end-effector, or tool plate or something else.
Dependent claim(s) 2-8, 66 and 68 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Allowable Subject Matter
 Claims 9-11, 14-25, 67 and 69 are objected to as submitted drawings/figures do not clearly show claimed subject matter, but would be allowable if revised drawings /figures are submitted.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with. See 37 CFR 1.111(b) and MPEP § 707.07(a).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/S.T.K. /Examiner, Art Unit 3666       

/HARRY Y OH/Primary Examiner, Art Unit 3666